 

Exhibit 10.4



 

 

St. Lawrence Zinc Company, LLC,

as Mortgagor,

 

to

 

TCA GLOBAL CREDIT MASTER FUND, LP,

as Mortgagee

 

 

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING

 

 

 

  Dated: As of June 28, 2016             Location:               County:    

 

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

 

Lucosky Brookman LLP

101 Wood Avenue South, 5th Floor

Woodbridge, NJ 08830

Attn: Seth Brookman, Esq.

 



  

  

 

TABLE OF CONTENTS

 

      Page         Background   1 Granting Clauses   2 Terms and Conditions   6
  1. Defined Terms.   6   2. Warranty of Title.   6   3. Payment of Obligations.
  6   4. Requirements.   6   5. Payment of Taxes and Other Impositions.   7   6.
Insurance.   7   7. Restrictions on Liens and Encumbrances.   8   8. Due on Sale
and Other Transfer Restrictions.   8   9. Condemnation/Eminent Domain.   8   10.
Leases.   8   11. Further Assurances.   8   12. Mortgagee’s Right to Perform.  
9   13. Remedies.   9   14. Right of Mortgagee to Credit Sale.   11   15.
Appointment of Receiver.   11   16. Bankruptcy.   11   17. Extension, Release,
etc.   12   18. Security Agreement under Uniform Commercial Code.   12   19.
Assignment of Rents.   13   20. Additional Rights.   14   21. Notices.   14  
22. No Oral Modification.   14   23. Partial Invalidity.   14   24. Mortgagor’s
Waiver of Rights.   14   25. Remedies Not Exclusive.   15   26. Multiple
Security.   16   27. Successors and Assigns.   17   28. No Waivers, etc.   17  
29. Governing Law, etc.   17   30. Certain Definitions.   17   31. Maximum Rate
of Interest.   18   32. Release.   18   33. Last Dollars Secured; Priority.   18
  34. Expenditures and Expenses.   18   35. State Specific Provisions.   19  
36. Receipt of Copy.   20

 



  

  

 

MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE
FILING, dated as of June 28, 2016, is made by St. Lawrence Zinc Company LLC, a
Delaware limited liability company (“Mortgagor”), whose address is 8307 Shaffer
Parkway, Suite 201, Littleton, Colorado 80127, to TCA GLOBAL CREDIT MASTER FUND,
LP, as referred to below (in such capacity, “Mortgagee”), whose address is 3960
Howard Hughes Parkway, Suite 500, Las Vegas, NV 89169. References to this
“Mortgage” or “Security Instrument” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.

 

Background

 

1. Star Mountain Resources, Inc., as borrower (the “Borrower”), and Mortgagee
are parties to that certain Securities Purchase Agreement dated as of March 31,
2016 and effective as of June 28, 2016 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Purchase Agreement”). The terms of
the Purchase Agreement are incorporated by reference in this Mortgage as if the
terms thereof were fully set forth herein. In the event of any conflict between
the provisions of this Mortgage and the provisions of the Purchase Agreement,
the applicable provisions of the Purchase Agreement shall govern and control.

 

2. Pursuant to the Purchase Agreement, the Mortgagee has agreed to purchase from
the Borrower certain senior secured convertible redeemable debentures (the
“Debentures”) upon the terms and subject to the conditions set forth therein.

 

3. The Mortgagor is a subsidiary of the Borrower.

 

4. The proceeds of the sale of the Debentures to the Mortgagee under the
Purchase Agreement will be used in part to enable the Borrower to make valuable
transfers to Mortgagor in connection with the operation of its business.

 

5. The Borrower and Mortgagor are engaged in related businesses, and Mortgagor
will derive substantial direct and indirect benefit from the sale and purchase
of the Debentures under the Purchase Agreement.

 

6. Mortgagor (i) is the owner of the fee simple estate in the parcel(s) of real
property described on Schedule A attached hereto (the “Land”) and (ii) owns,
leases or otherwise has the right to use all of the buildings, structures,
fixtures, additions, enlargements, alleyways and connecting tunnels, sidewalks,
utility pipes, conduits and lines, parking areas, and roadways if any, presently
situated upon the Land, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Land and any golf
courses, driving ranges, tennis courts, putting greens and any other income
producing Land now or hereafter improved (collectively, the “Improvements”; the
Land and the Improvements being collectively referred to as the “Real Estate”).

 



  

 2

 

7. It is a requirement of the Purchase Agreement that Mortgagor execute and
deliver this Mortgage to Mortgagee for the benefit of the Mortgagee.

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the following
(collectively, the “Obligations”): (i) payment of the unpaid principal of and
interest on the Debentures and all other obligations and liabilities of the
Credit Parties (including, without limitation, interest accruing at the then
applicable rate provided in the Debenture after the maturity of the Debentures
and interest accruing at the then applicable rate provided in the Debenture
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Mortgagee, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Purchase Agreement, the
Debenture, this Mortgage, the other Transaction Documents or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Mortgagee that are required to be paid by
Borrower pursuant to the terms of any of the foregoing agreements), (ii) all
other obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Purchase
Agreement, the Debentures, this Mortgage (including, without limitation, all
fees and disbursements of counsel to the Mortgagee that are required to be paid
by the Borrower pursuant to the terms of the Purchase Agreement);

 

MORTGAGOR HEREBY CONVEYS TO MORTGAGEE AND HEREBY GRANTS, SELLS, BARGAINS,
CONFIRMS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE, AND GRANTS MORTGAGEE,
INSOFAR AS ANY PROPERTY CONSTITUTES PERSONAL PROPERTY, A SECURITY INTEREST IN:

 

(a) the Land;

 

(b) all additional lands, estates and development rights hereafter acquired by
the Credit Parties for use in connection with the Land and the development of
the Land and all additional lands and estates therein which may, from time to
time, by supplemental mortgage or otherwise be expressly made subject to the
lien of this Security Instrument;

 

(c) all right, title and interest Mortgagor now has or may hereafter acquire in
and to the Improvements or any part thereof (whether owned in fee by Mortgagor
or otherwise) and all the estate, right, title, claim or demand whatsoever of
Mortgagor, in possession or expectancy, in and to the Real Estate or any part
thereof;

 

(d) all of the present or hereafter acquired right, title and interest in and to
any patented mining claims, unpatented mining claims, unpatented millsite claims
and leases on the Land, together with all appurtenances thereto and any other
right, title or interest in or to the minerals purported to be covered by the
Property, including, without limitation, any amendments or relocations of
unpatented mining claims encompassed within the Property or portions thereof or
gaps therein;

 



  

 3

 

(e) all right, title and interest of Mortgagor in, to and under all easements,
rights of way, licenses, operating agreements, abutting strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and flowage rights, development rights, air rights, mineral and soil
rights, royalties, ditch and ditch rights, standing and fallen timber, and all
estates, rights, titles, interests, privileges, licenses, tenements,
hereditaments and appurtenances belonging, relating or appertaining to the Real
Estate, and any reversions, remainders, rents, issues, profits and revenue
thereof and all land lying in the bed of any street, road or avenue, in front of
or adjoining the Real Estate to the center line thereof;

 

(f) all right, title and interest of Mortgagor in, to and under all minerals and
precious metals in, on or under the Real Estate, including all of the severed
and extracted minerals produced from the Real Estate;

 

(g) all right, title and interest of Mortgagor in, to and under all of the
fixtures, chattels, business machines, machinery, apparatus, equipment,
furnishings, fittings, appliances and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all sheating,
electrical, and mechanical equipment, lighting, switchboards, plumbing,
ventilating, air conditioning and air-cooling apparatus, incinerating equipment,
loading and unloading equipment and systems, communication systems (including
satellite dishes and antennae), sprinkler systems and other fire prevention and
extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, gas pumps, gas tanks, conduits, fittings, and
fixtures of every kind and description (all of the foregoing in this paragraph
(e) being referred to as the “Personal Property”);

 

(h) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Personal Property, subsequently acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor on the Real Estate, immediately
upon such acquisition, release, construction, assembling or placement,
including, without limitation, any and all building materials whether stored at
the Real Estate or offsite, and, in each such case, without any further deed,
conveyance, assignment or other act by Mortgagor;

 

(i) all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, management agreements, licenses and other agreements
relating to the use of the Real Estate or the equipment or any part thereof, now
existing or subsequently entered into by Mortgagor and whether written or oral
and all guarantees of any of the foregoing (collectively, as any of the
foregoing may be amended, restated, extended, renewed or modified from time to
time, the “Leases”), and all rights of Mortgagor in respect of cash and
securities deposited thereunder and the right to receive and collect the
revenues, income, rents, issues and profits thereof, together with all other
rents, royalties, issues, profits, revenue, income and other benefits arising
from the use and enjoyment of the Mortgaged Property (as defined below)
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Debt;

 



  

 4

 

(j) all unearned premiums under insurance policies now or subsequently obtained
by Mortgagor relating to the Real Estate or Personal Property and Mortgagor’s
interest in and to all proceeds of any such insurance policies (including title
insurance policies) including the right to collect and receive such proceeds,
subject to the provisions relating to insurance generally set forth below; and
all awards and other compensation, including the interest payable thereon and
the right to collect and receive the same, made to the present or any subsequent
owner of the Real Estate or Personal Property for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Real Estate or any easement
or other right therein subject to the provisions set forth below;

 

(k) all right, title and interest of Mortgagor in and to (i) all contracts from
time to time executed by Mortgagor or any manager or agent on its behalf
relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Personal Property or any part
thereof and all agreements and options relating to the purchase or lease of any
portion of the Real Estate or any property which is adjacent or peripheral to
the Real Estate, together with the right to exercise such options and all leases
of Personal Property, (ii) all consents, licenses (including liquor licenses, to
the extent permitted by applicable law), building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof, and (iii)
all drawings, plans, specifications and similar or related items relating to the
Real Estate;

 

(l) all tradenames, trademarks, servicemarks, logos, copyrights, goodwill, books
and records and all other general intangibles relating to or used in connection
with the operation of the Real Estate;

 

(m) all reserves, escrows and deposit accounts maintained by Mortgagor with
respect to the Real Estate, including, without limitation, the Lockbox Account,
and all accounts established pursuant to the Purchase Agreement together with
all deposits or wire transfers made to any lockbox account and all cash, checks,
drafts, certificates, securities, investment property, financial assets,
instruments and other property held therein from time to time and all proceeds,
products, distributions or dividends or substitutions thereon and thereof;

 

(n) all accounts and accounts receivablearising out of the leasing and operation
of, or the business conducted at or in relation to, any of the Real Estate;

 

(o) all deposit, operating or other accounts including the entire balance
therein (now or hereafter existing) maintained by or on behalf of Mortgagor or
Manager (to the extent related to Manager’s management and operation of the
Property) with any other banking or financial institution, and all money,
instruments, securities, documents, chattel paper, credits, demands, and any
other property, rights, or interests of Mortgagor or Manager related to the Real
Estate which at any time shall come into the possession, custody or control of
any other banking or financial institution;

 



  

 5

 

(p) all books, records and computer software concerning any of the foregoing;

 

(q) all proceeds, both cash and noncash, of the foregoing; and

 

(r) any and all other rights of Mortgagor in and to the items set forth in
subsections (a) through (q) above.

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (a)
through (c) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (a) through (i) are collectively referred to as the
“Mortgaged Property”).

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Obligations are fully paid and fully performed.

 

This Mortgage covers present and future sale and purchases of Debentures, in the
aggregate amount of the obligations secured hereby, made by the Mortgagee for
the benefit of Mortgagor, and the lien of such sale and purchases of Debentures
shall relate back to the date of this Mortgage.

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

1. Defined Terms. Capitalized terms used herein (including in the “Background”
and “Granting Clauses” sections above) and not otherwise defined herein shall
have the meanings ascribed thereto in the Purchase Agreement. References in this
Mortgage to the “Default Rate” shall mean an interest rate equal to the lesser
of (i) twenty-two percent (22%) per annum or (ii) the maximum interest rate
allowable by law. References herein to the “Debt” shall mean the collective
reference to all Obligations outstanding pursuant to the Purchase Agreement, the
Debentures, or any other Transaction Document.

 

2. Warranty of Title. Mortgagor warrants that it has good record title in fee
simple to the Real Estate, and good title to, or a valid leasehold interest in,
the rest of the Mortgaged Property, subject only to the matters that are set
forth in Schedule B of the title insurance policy or policies being issued to
Mortgagee to insure the lien of this Mortgage and any other lien or encumbrance
as permitted by the Mortgagee in its sole and absolute discretion (the
“Permitted Exceptions”). Mortgagor shall warrant, defend and preserve such title
and the lien of this Mortgage against all claims of all persons and entities
(not including the holders of the Permitted Exceptions). Mortgagor represents
and warrants that it has the right to mortgage the Mortgaged Property.

 



  

 6

 

3. Payment of Obligations. Mortgagor shall pay and perform, or cause to be paid
and performed, the Obligations at the times and places and in the manner
specified in the Loan Documents.

 

4. Requirements. (a) Mortgagor shall promptly comply with, or cause to be
complied with, and conform to all Laws of all Governmental Authorities which
have jurisdiction over the Mortgaged Property, and all covenants, restrictions
and conditions now or later of record which may be applicable to any of the
Mortgaged Property, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of any of the
Mortgaged Property, except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) From and after the date of this Mortgage, Mortgagor shall not by act or
omission permit any building or other improvement on any premises not subject to
the lien of this Mortgage to rely on the Premises or any part thereof or any
interest therein to fulfill any Law. Mortgagor shall not by act or omission make
any of the Real Estate part of a zoning or tax lot that is not entirely subject
to the lien of this Mortgage.

 

5. Payment of Taxes and Other Impositions. (a) Promptly when due or prior to the
date on which any fine, penalty, interest or cost may be added thereto or
imposed, Mortgagor shall pay and discharge all taxes, charges and assessments of
every kind and nature (including, without limitation, all real property taxes),
all charges for any easement or agreement maintained for the benefit of any of
the Real Estate, all general and special assessments, levies, permits,
inspection and license fees, all water and sewer rents and charges, vault taxes,
and all other public charges even if unforeseen or extraordinary, imposed upon
or assessed against or which may become a lien on any of the Real Estate, or
arising in respect of the occupancy, use or possession thereof, together with
any penalties or interest on any of the foregoing (all of the foregoing are
collectively referred to as “Impositions”). If there is an Event of Default
which is continuing, Mortgagor shall within thirty (30) days after each due date
deliver to Mortgagee (i) original or copies of receipted bills and cancelled
checks evidencing payment of such Imposition if it is a real estate tax or other
public charge and (ii) evidence acceptable to Mortgagee showing the payment of
any other such Imposition. If by law any Imposition, at Mortgagor’s option, may
be paid in installments (whether or not interest shall accrue on the unpaid
balance of such Imposition), Mortgagor may elect to pay such Imposition in such
installments and shall be responsible for the payment of such installments with
interest, if any.

 

(b) If the Mortgagee has failed to pay an Imposition within thirty (30) days of
when it is due, Mortgagee with notice to Mortgagor may pay any such Imposition
at any time thereafter. Any sums paid by Mortgagee in discharge of any
Impositions shall be payable on demand by Mortgagor to Mortgagee and the amount
so paid shall be added to the Obligations. Any sums paid by Mortgagee in
discharge of any Impositions shall be (i) a lien on the Premises secured hereby
prior to any right or title to, interest in, or claim upon the Premises
subordinate to the lien of this Mortgage, and (ii) payable on demand by
Mortgagor to Mortgagee together with interest at the Default Rate.

 



  

 7

 

(c) Mortgagor shall have the right before any delinquency occurs to contest or
object in good faith to the amount or validity of any material Imposition by
appropriate legal proceedings, but such right shall not be deemed or construed
in any way as relieving, modifying, or extending Mortgagor’s covenant to pay any
such Imposition at the time and in the manner provided in this Section unless
(i) Mortgagor has given prior written notice to Mortgagee of Mortgagor’s intent
so to contest or object to a material Imposition, (ii) Mortgagor shall
demonstrate to Mortgagee’s satisfaction that the legal proceedings shall operate
conclusively to prevent the sale of the Mortgaged Property, or any part thereof,
to satisfy such material Imposition prior to final determination of such
proceedings and (iii) Mortgagor shall either (x) furnish a good and sufficient
bond or surety as requested by and reasonably satisfactory to Mortgagee or (y)
maintain adequate reserves in conformity with GAAP on Mortgagor’s books, in each
case in the amount of the material Imposition which is being contested plus any
interest and penalty which may be imposed thereon and which could become a lien
against the Real Estate or any part of the Mortgaged Property.

 

6. Insurance. Mortgagor shall obtain and maintain, or cause to be maintained, in
full force and effect at all times insurance with respect to Mortgagor and the
Mortgaged Property as required pursuant to the Purchase Agreement, including but
not limited to Section 6.5 of the Purchase Agreement.

 

7. Restrictions on Liens and Encumbrances. Except for the lien of this Mortgage
and the Permitted Exceptions, Mortgagor shall not, without the prior written
consent of Mortgagee, further mortgage, nor otherwise encumber the Mortgaged
Property nor create or suffer to exist any lien, charge or encumbrance on the
Mortgaged Property, or any part thereof, whether superior or subordinate to the
lien of this Mortgage and whether recourse or non-recourse.

 

8. Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Purchase Agreement, Mortgagor shall not, without the prior written
consent of Mortgagee, sell, transfer, convey or assign all or any portion of, or
any interest in, the Mortgaged Property.

 

9. Condemnation/Eminent Domain. Upon obtaining knowledge of the institution of
any proceedings for the condemnation of the Mortgaged Property, or any portion
thereof, Mortgagor will notify Mortgagee of the pendency of such proceedings.
Mortgagee is hereby authorized and empowered by Mortgagor to settle or
compromise any claim in connection with such condemnation and to receive all
awards and proceeds thereof, or otherwise to be held by Mortgagee as collateral
to secure the payment and performance of the Obligations. Notwithstanding the
preceding sentence, provided no Event of Default shall have occurred and be
continuing, but subject to the Mortgagee’s sole and absolute discretion, (i)
Mortgagor shall, at its expense, diligently prosecute any proceeding relating to
such condemnation, (ii) Mortgagor may settle or compromise any claims in
connection therewith and (iii) Mortgagor may receive any awards or proceeds
thereof, provided that Mortgagor shall (a) promptly repair and restore the
Mortgaged Property to its condition prior to such condemnation, regardless of
whether any award shall have been received or whether such award is sufficient
to pay for the costs of such repair and restoration or (b) otherwise comply with
the provisions of the Purchase Agreement or any other Transaction Document.

 

10. Leases. Mortgagor shall not (a) execute an assignment or pledge of any Lease
relating to all or any portion of the Mortgaged Property other than in favor of
Mortgagee, or (b) without the prior written consent of Mortgagee, which consent
shall not be unreasonably withheld or delayed, execute or permit to exist any
Lease of any of the Mortgaged Property.

 



  

 8

 

11. Further Assurances. (a) To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees upon written demand of Mortgagee to do any act or
execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Mortgaged
Property and a separate assignment of each Lease in recordable form) as may be
reasonably required by Mortgagee to confirm the lien of this Mortgage and all
other rights or benefits conferred on Mortgagee by this Mortgage.

 

(b) Mortgagor hereby authorizes Mortgagee at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable law, as applicable to all or part of the
Personal Property. For purposes of such filings, Mortgagor agrees to furnish any
information requested by Mortgagee promptly upon request by Mortgagee. Mortgagor
also ratifies its authorization for Mortgagee to have filed any like initial
financing statements, amendments thereto or continuation statements, if filed
prior to the date of this Security Instrument. Mortgagor hereby irrevocably
constitutes and appoints Mortgagee and any officer or agent of Mortgagee, with
full power of substitution, as its true and lawful attorneys in fact with full
irrevocable power and authority in the place and stead of Mortgagor or in
Mortgagor’s own name to execute in Mortgagor’s name any such documents and
otherwise to carry out the purposes of this Section 11(b), to the extent that
Mortgagor’s authorization above is not sufficient. To the extent permitted by
law, Mortgagor hereby ratifies all acts said attorneys in fact have lawfully
done in the past or shall lawfully do or cause to be done in the future by
virtue of this Section 11(b). This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

12. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor, within the applicable grace period, if
any, provided for in the Purchase Agreement or any other Transaction Document,
Mortgagee, without waiving or releasing Mortgagor from any obligation or default
under this Mortgage, may, at any time upon delivery of written notice to
Mortgagor (but shall be under no obligation to) pay or perform the same, and the
amount or cost thereof, with interest at the Default Rate, shall be due on
demand from Mortgagor to Mortgagee and the same shall be secured by this
Mortgage and shall be a lien on the Mortgaged Property prior to any right, title
to, interest in, or claim upon the Mortgaged Property attaching subsequent to
the lien of this Mortgage. No payment or advance of money by Mortgagee under
this Section shall be deemed or construed to cure Mortgagor’s default or waive
any right or remedy of Mortgagee.

 

13. Remedies. (a) Upon the occurrence and during the continuance of any Event of
Default, Mortgagee may immediately take such action, without notice or demand,
as it deems advisable to protect and enforce its rights against Mortgagor and in
and to the Mortgaged Property, including, but not limited to, the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such manner as Mortgagee may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Mortgagee:

 

(i) Mortgagee may declare the entire unpaid Debt to be immediately due and
payable.

 



  

 9

 

(ii) Mortgagee may, to the extent permitted by applicable law, (A) institute and
maintain an action of judicial foreclosure against all or any part of the
Mortgaged Property, (B) institute and maintain an action on the Purchase
Agreement or any other Transaction Document, (C) sell all or part of the
Mortgaged Property, or (D) take such other action at law or in equity for the
enforcement of this Mortgage or any of the Transaction Documents as the law may
allow. Mortgagee may proceed in any such action to final judgment and execution
thereon for all sums due hereunder, together with interest thereon at the
applicable Default Rate or a lesser amount if required by law and all costs of
suit, including, without limitation, reasonable attorneys’ fees and
disbursements. To the fullest extent permitted by applicable law, interest at
the Default Rate shall be due on any judgment obtained by Mortgagee from the
date of judgment until actual payment is made of the full amount of the
judgment.

 

(iii) The licenses granted to Mortgagor under Section 19(a) hereof shall
automatically be revoked and Mortgagee may personally, or by its agents,
attorneys and employees and without regard to the adequacy or inadequacy of the
Mortgaged Property or any other collateral as security for the Obligations enter
into and upon the Mortgaged Property and each and every part thereof and exclude
Mortgagor and its agents and employees therefrom without liability for trespass,
damage or otherwise (Mortgagor hereby agreeing to surrender possession of the
Mortgaged Property to Mortgagee upon demand at any such time) and use, operate,
manage, maintain and control the Mortgaged Property and every part thereof.
Following such entry and taking of possession, Mortgagee shall be entitled,
without limitation, (x) to lease all or any part or parts of the Mortgaged
Property for such periods of time and upon such conditions as Mortgagee may, in
its discretion, deem proper, (y) to enforce, cancel or modify any Lease and (z)
generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.

 

(iv) Mortgagee may exercise any and all rights and remedies granted to a secured
party upon default under the Code (as defined below), including, without
limiting the generality of the foregoing: (i) the right to take possession of
the Personal Property or any part thereof, and to take such other measures as
Mortgagee may deem necessary for the care, protection and preservation of the
Personal Property, and (ii) request any Credit Party at its expense to assemble
the Personal Property and make it available to Mortgagee at a convenient place
acceptable to Mortgagee. Any notice of sale, disposition or other intended
action by Mortgagee with respect to the Personal Property sent to Mortgagor in
accordance with the provisions hereof at least five (5) days prior to such
action shall constitute commercially reasonable notice to Mortgagee.

 

(b) In case of a foreclosure sale, the Real Estate may be sold, at Mortgagee’s
election, in one parcel or in more than one parcel and Mortgagee is specifically
empowered (without being required to do so, and in its sole and absolute
discretion) to cause successive sales of portions of the Mortgaged Property to
be held.

 

(c) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee shall be entitled to enjoin
such breach and obtain specific performance of any covenant, agreement, term or
condition and Mortgagee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Mortgage.

 



  

 10

 

(d) Upon completion of any sale or sales made by Mortgagee under or by virtue of
this Mortgage and upon satisfaction of any redemption period required by law,
Mortgagee shall execute and deliver to the purchaser or purchasers at such sale
or sales a good and sufficient instrument, or good and sufficient instruments,
conveying, assigning and transferring all estate, right, and title and interest
of Mortgagor in and to the property and rights sold. Any such sale or sales made
under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale, shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Mortgagor in and to the properties and rights to
be sold, and shall be a perpetual bar both at law and in equity, of Mortgagor
and against any and all persons claiming or who may claim the same, or any part
thereof from through or under Mortgagor. The purchaser at any foreclosure sale
hereunder may disaffirm any easement granted or lease made in violation of any
provision of this Mortgage, and may take immediate possession of the Mortgaged
Property free from, and despite the terms of, such grant of easement or rental
or lease agreement.

 

(e) It is agreed that if an Event of Default shall occur and be continuing, any
and all proceeds of the Mortgaged Property received by Mortgagee shall be
applied in payment of the Obligations.

 

14. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage in connection with the exercise of remedies hereunder upon
the occurrence and during the continuation of any Event of Default, whether made
under the power of sale or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, Mortgagee may bid for and acquire the Mortgaged
Property or any part thereof. In lieu of paying cash therefor, Mortgagee may
make settlement for the purchase price by crediting upon the Obligations or
other sums secured by this Mortgage, the net sales price after deducting
therefrom the expenses of sale and the cost of the action and any other sums
which Mortgagee is authorized to deduct under this Mortgage. In such event, this
Mortgage, the Purchase Agreement and documents evidencing expenditures secured
hereby may be presented to the person or persons conducting the sale in order
that the amount so used or applied may be credited upon the Obligations as
having been paid.

 

15. Appointment of Receiver. If an Event of Default shall have occurred and be
continuing, Mortgagee as a matter of right and without notice to Mortgagor,
unless otherwise required by applicable law, and without regard to the adequacy
or inadequacy of the Mortgaged Property or any other collateral or the interest
of Mortgagor therein as security for the Obligations, shall have the right to
apply to any court having jurisdiction to appoint a receiver or receivers or
other manager of the Mortgaged Property, and Mortgagor hereby irrevocably
consents to such appointment and waives notice of any application therefor
(except as may be required by law). Any such receiver or receivers or manager
shall have all the usual powers and duties of receivers in like or similar cases
and all the powers and duties of Mortgagee in case of entry as provided in this
Mortgage, including, without limitation and to the extent permitted by law, the
right to enter into leases of all or any part of the Mortgaged Property, and
shall continue as such and exercise all such powers until the date of
confirmation of sale of the Mortgaged Property unless such receivership is
sooner terminated.

 



  

 11

 

16. Bankruptcy. (a) Upon or at any time after the occurrence of an Event of
Default, Mortgagee shall have the right to proceed in its own name or in the
name of Mortgagor in respect of any claim, suit, action or proceeding relating
to the rejection of any Lease, including, without limitation, the right to file
and prosecute, to the exclusion of Mortgagor, any proofs of claim, complaints,
motions, applications, notices and other documents, in any case in respect of
the lessee under such Lease under the Bankruptcy Code (as defined below).

 

(b) If there shall be filed by or against Mortgagor a petition under 11 U.S.C.
§101 et seq., as the same may be amended from time to time (the “Bankruptcy
Code”), and Mortgagor shall determine to reject such Lease pursuant to Section
365(a) of the Bankruptcy Code, then Mortgagor shall give Mortgagee not less than
ten (10) days’ prior notice of the date on which Mortgagor shall apply to the
bankruptcy court for authority to reject the Lease. Mortgagee shall have the
right, but not the obligation, to serve upon Mortgagor within such ten day
period a notice stating that (i) Mortgagee demands that Mortgagor assume and
assign the Lease to Mortgagee pursuant to Section 365 of the Bankruptcy Code and
(ii) Mortgagee covenants to cure or provide adequate assurance of future
performance under the Lease. If Mortgagee serves upon Mortgagor the notice
described in the preceding sentence, Mortgagor shall not seek to reject the
Lease and shall comply with the demand provided for in clause (i) of the
preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Mortgagee of the covenant provided for in
clause (ii) of the preceding sentence.

 

17. Extension, Release, etc. (a) Without affecting the lien or charge created by
this Mortgage upon any portion of the Mortgaged Property not then or theretofore
released as security for the full amount of the Obligations, Mortgagee may, from
time to time and without notice, agree to (i) release any person liable for the
indebtedness borrowed or guaranteed under the Transaction Documents, (ii) extend
the maturity or alter any of the terms of the indebtedness borrowed or
guaranteed under the Transaction Documents or any other guaranty thereof, (iii)
grant other indulgences, (iv) release or reconvey, or cause to be released or
reconveyed at any time at Mortgagee’s option any parcel, portion or all of the
Mortgaged Property, (v) take or release any other or additional security for any
obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto.

 

(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the lien created by this Mortgage or any liens, rights, powers or
remedies of Mortgagee hereunder, and such liens, rights, powers and remedies
shall continue unimpaired.

 

(c) If Mortgagee shall have the right to foreclose this Mortgage or to direct a
power of sale, Mortgagor authorizes Mortgagee at its option to foreclose the
lien created by this Mortgage (or direct the sale of the Mortgaged Property, as
the case may be) subject to the rights of any tenants of the Mortgaged Property.
The failure to make any such tenants parties defendant to any such foreclosure
proceeding and to foreclose their rights, or to provide notice to such tenants
as required in any statutory procedure governing a sale of the Mortgaged
Property by Mortgagee, or to terminate such tenant’s rights in such sale will
not be asserted by Mortgagor as a defense to any proceeding instituted by
Mortgagee to collect the Obligations or to foreclose the lien created by this
Mortgage.

 



  

 12

 

(d) Unless expressly provided otherwise, in the event that Mortgagee’s interest
in this Mortgage and title to the Mortgaged Property or any estate therein shall
become vested in the same person or entity, this Mortgage shall not merge in
such title but shall continue as a valid lien on the Mortgaged Property for the
amount secured hereby.

 

18. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Mortgage shall constitute a Security Agreement
within the meaning of the Uniform Commercial Code (the “Code”) of the State in
which the Mortgaged Property is located. If an Event of Default shall occur and
be continuing under this Mortgage, then in addition to having any other right or
remedy available at law or in equity, Mortgagee shall have the option of either
(i) proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Mortgagee
shall elect to proceed under the Code, then ten days’ notice of sale of the
personal property shall be deemed reasonable notice and the reasonable expenses
of retaking, holding, preparing for sale, selling and the like incurred by
Mortgagee shall include, but not be limited to, reasonable attorneys’ fees and
legal expenses. At Mortgagee’s request, Mortgagor shall assemble the personal
property and make it available to Mortgagee at a place designated by Mortgagee
which is reasonably convenient to both parties.

 

(b) Certain portions of the Mortgaged Property are or will become “fixtures” (as
that term is defined in the Code) on the Land, and this Mortgage, upon being
filed for record in the real estate records of the county wherein such fixtures
are situated, shall operate also as a financing statement filed as a fixture
filing in accordance with the applicable provisions of said Code upon such
portions of the Mortgaged Property that are or become fixtures. The addresses of
the Mortgagor, as debtor, and Mortgagee, as secured party, are set forth in the
first page of this Mortgage.

 

(c) The real property to which the fixtures relate is described on Schedule A
attached hereto. The record owner of the Land is described on Schedule A. The
name, type of organization and jurisdiction of organization of the debtor for
purposes of this financing statement are the name, type of organization and
jurisdiction of organization of the Mortgagor set forth in the first paragraph
of this Mortgage, and the name of the secured party for purposes of this
financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph of this Mortgage. The
mailing address of the Mortgagee/secured party from which information concerning
the security interest hereunder may be obtained is the address of the Mortgagee
set forth in the first paragraph of this Mortgage. Mortgagor’s organizational
identification number is 3622292.

 



  

 13

 

19. Assignment of Rents. (a) Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment and performance of the Obligations, and
Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Obligations. The foregoing
assignment and grant is present and absolute and shall continue in effect until
the Obligations secured hereby are paid in full, but Mortgagee hereby waives the
right to enter the Mortgaged Property for the purpose of collecting the Rents
and Mortgagor shall be entitled to collect, receive, use and retain the Rents
until the occurrence and during the continuation of an Event of Default under
this Mortgage; such right of Mortgagor to collect, receive, use and retain the
Rents may be revoked by Mortgagee upon the occurrence and during the continuance
of any Event of Default under this Mortgage by giving not less than five days’
written notice of such revocation to Mortgagor; in the event such notice is
given, Mortgagor shall pay over to Mortgagee, or to any receiver appointed to
collect the Rents, any lease security deposits and such Rents. Mortgagor shall
not accept prepayments of installments of Rent to become due for a period of
more than one month in advance (except for security deposits and estimated
payments of percentage rent, if any).

 

(b) Mortgagor will not affirmatively do any act which would prevent Mortgagee
from, or limit Mortgagee in, acting under any of the provisions of the foregoing
assignment.

 

(c) Except for any matter disclosed in the Purchase Agreement, no action has
been brought or, to the best of Mortgagor’s knowledge, is threatened, which
would interfere in any way with the right of Mortgagor to execute the foregoing
assignment and perform all of Mortgagor’s obligations contained in this Section
and in the Leases.

 

20. Additional Rights. The holder of any subordinate lien or subordinate
mortgage or deed of trust on the Mortgaged Property shall have no right to
terminate any Lease whether or not such Lease is subordinate to this Mortgage
nor shall any holder of any subordinate lien or subordinate deed of trust join
any tenant under any Lease in any action to foreclose the lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Mortgage all subordinate lienholders and the mortgagees
and beneficiaries under subordinate mortgages are subject to and notified of
this provision, and any action taken by any such lienholder or mortgagee
contrary to this provision shall be null and void.

 

21. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of Section 11.1 of the Purchase
Agreement to Mortgagor and to Mortgagee as specified therein.

 

22. No Oral Modification. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with the provisions of Section 11.4 of
the Purchase Agreement. Any agreement made by Mortgagor and Mortgagee after the
date of this Mortgage relating to this Mortgage shall be superior to the rights
of the holder of any intervening or subordinate lien or encumbrance.

 

23. Partial Invalidity. In the event any one or more of the provisions contained
in this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any
provisions of any Transaction Document, the obligations of Mortgagor and of any
other obligor under any Transaction Document shall be subject to the limitation
that Mortgagee shall not charge, take or receive, nor shall Mortgagor or any
other obligor be obligated to pay to Mortgagee, any amounts constituting
interest in excess of the maximum rate permitted by law to be charged by
Mortgagee.

 



  

 14

 

24. Mortgagor’s Waiver of Rights. (a) Mortgagor hereby voluntarily and knowingly
releases and waives any and all rights to retain possession of the Mortgaged
Property after the occurrence of an Event of Default hereunder and any and all
rights of redemption from sale under any order or decree of foreclosure (whether
full or partial), pursuant to rights, if any, therein granted, as allowed under
any applicable law, on its own behalf, on behalf of all persons claiming or
having an interest (direct or indirectly) by, through or under each constituent
of Mortgagor and on behalf of each and every person acquiring any interest in
the Mortgaged Property subsequent to the date hereof, it being the intent hereof
that any and all such rights or redemption of each constituent of Mortgagor and
all such other persons are and shall be deemed to be hereby waived to the
fullest extent permitted by applicable law or replacement statute. Each
constituent of Mortgagor shall not invoke or utilize any such law or laws or
otherwise hinder, delay, or impede the execution of any right, power, or remedy
herein or otherwise granted or delegated to Mortgagee, but shall permit the
execution of every such right, power, and remedy as though no such law or laws
had been made or enacted.

 

(b) To the fullest extent permitted by law, Mortgagor waives the benefit of all
laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the Mortgaged Property, (ii) any
extension of the time for the enforcement of the collection of the Obligations
or the creation or extension of a period of redemption from any sale made in
collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process. To the
full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature (except as expressly provided in
the Purchase Agreement) or declare due the whole of the secured indebtedness and
marshalling in the event of exercise by Mortgagee of the power of sale, or other
rights hereby created.

 

(c) Mortgagor shall not be entitled to any notices of any nature whatsoever from
Mortgagee except with respect to matters for which this Security Instrument or
the Purchase Agreement specifically and expressly provides for the giving of
notice by Mortgagee and except with respect to matters for which Mortgagor is
not permitted by law to waive its right to receive notice, and Mortgagor hereby
expressly waives the right to receive any notice from Mortgagee with respect to
any matter for which this Security Instrument does not specifically and
expressly provide for the giving of notice by Mortgagee.

 

(d) It is agreed that the risk of loss or damage to the Mortgaged Property is on
Mortgagor, and Mortgagee shall have no liability whatsoever for decline in the
value of the Mortgaged Property, for failure to maintain the Insurance Policies,
or for failure to determine whether insurance in force is adequate as to the
amount of risks insured. Possession by Mortgagee shall not be deemed an election
of judicial relief if any such possession is requested or obtained with respect
to any Mortgaged Property or collateral not in Mortgagee’s possession.

 



  

 15

 

25. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment of
the Obligations and performance of the Obligations and to exercise all rights
and powers under this Mortgage or under any of the other Transaction Documents
or other agreement or any laws now or hereafter in force, notwithstanding some
or all of the Obligations may now or hereafter be otherwise secured, whether by
deed of trust, mortgage, security agreement, pledge, lien, assignment or
otherwise. Neither the acceptance of this Mortgage nor its enforcement, shall
prejudice or in any manner affect Mortgagee’s right to realize upon or enforce
any other security now or hereafter held by Mortgagee, it being agreed that
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its absolute discretion. No remedy herein conferred upon or
reserved to Mortgagee is intended to be exclusive of any other remedy herein or
by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the
Transaction Documents to Mortgagee or to which Mortgagee may otherwise be
entitled, may be exercised, concurrently or independently, from time to time and
as often as may be deemed expedient by Mortgagee. In no event shall Mortgagee,
in the exercise of the remedies provided in this Mortgage (including, without
limitation, in connection with the assignment of Rents to Mortgagee, or the
appointment of a receiver and the entry of such receiver on to all or any part
of the Mortgaged Property), be deemed a “mortgagee in possession,” and Mortgagee
shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.

 

26. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or (b)
in addition to this Mortgage, Mortgagee shall now or hereafter hold or be the
beneficiary of one or more additional mortgages, liens, deeds of trust or other
security (directly or indirectly) for the Obligations upon other property in the
State in which the Premises are located (whether or not such property is owned
by Mortgagor or by others) or (c) both the circumstances described in clauses
(a) and (b) shall be true, then to the fullest extent permitted by law,
Mortgagee may, at its election, commence or consolidate in a single foreclosure
action all foreclosure proceedings against all such collateral securing the
Obligations (including the Mortgaged Property), which action may be brought or
consolidated in the courts of, or sale conducted in, any county in which any of
such collateral is located. Mortgagor acknowledges that the right to maintain a
consolidated foreclosure action is a specific inducement to Mortgagee to
purchase the Debentures, and Mortgagor expressly and irrevocably waives any
objections to the commencement or consolidation of the foreclosure proceedings
in a single action and any objections to the laying of venue or based on the
grounds of forum non conveniens which it may now or hereafter have. Mortgagor
further agrees that if Mortgagee shall be prosecuting one or more foreclosure or
other proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Obligations, or if Mortgagee shall have obtained a
judgment of foreclosure and sale or similar judgment against such collateral,
then, whether or not such proceedings are being maintained or judgments were
obtained in or outside the State in which the Premises are located, Mortgagee
may commence or continue any foreclosure proceedings and exercise its other
remedies granted in this Mortgage against all or any part of the Mortgaged
Property and Mortgagor waives any objections to the commencement or continuation
of a foreclosure of this Mortgage or exercise of any other remedies hereunder
based on such other proceedings or judgments, and waives any right to seek to
dismiss, stay, remove, transfer or consolidate either any action under this
Mortgage or such other proceedings on such basis. Neither the commencement nor
continuation of proceedings to foreclose this Mortgage, nor the exercise of any
other rights hereunder nor the recovery of any judgment by Mortgagee in any such
proceedings shall prejudice, limit or preclude Mortgagee’s right to commence or
continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either in or outside the State in which the
Premises are located) which directly or indirectly secures the Obligations, and
Mortgagor expressly waives any objections to the commencement of, continuation
of, or entry of a judgment in such other sales or proceedings or exercise of any
remedies in such sales or proceedings based upon any action or judgment
connected to this Mortgage, and Mortgagor also waives any right to seek to
dismiss, stay, remove, transfer or consolidate either such other sales or
proceedings or any sale or action under this Mortgage on such basis. It is
expressly understood and agreed that to the fullest extent permitted by law,
Mortgagee may, at its election, cause the sale of all collateral which is the
subject of a single foreclosure action at either a single sale or at multiple
sales conducted simultaneously and take such other measures as are appropriate
in order to effect the agreement of the parties to dispose of and administer all
collateral securing the Obligations (directly or indirectly) in the most
economical and least time-consuming manner.

 



  

 16

 

27. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
respective successors and assigns, and no other person or entity shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Mortgagee at any time if in the sole
discretion of Mortgagee such a waiver is deemed advisable. All such covenants of
Mortgagor shall run with the land and bind Mortgagor, the successors and assigns
of Mortgagor (and each of them) and all subsequent owners, encumbrancers and
tenants of the Mortgaged Property, and shall inure to the benefit of Mortgagee
and Mortgagee’s respective successors and assigns. The word “Mortgagor” shall be
construed as if it read “Mortgagors” whenever the sense of this Mortgage so
requires and if there shall be more than one Mortgagor, the obligations of the
Mortgagors shall be joint and several.

 

28. No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the beneficiary of any subordinate mortgage or the holder of any
subordinate lien on the Mortgaged Property, any part of the security held for
the obligations secured by this Mortgage without, as to the remainder of the
security, in any way impairing or affecting the lien of this Mortgage or the
priority of this Mortgage over any subordinate lien or deed of trust.

 

29. Governing Law, etc. This Mortgage shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Mortgaged
Property is located, except that Mortgagor expressly acknowledges that by their
respective terms the Transaction Documents shall be governed and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of law, and for purposes of consistency, Mortgagor agrees that in
any in personam proceeding related to this Mortgage the rights of the parties to
this Mortgage shall also be governed by and construed in accordance with the
laws of the State of New York governing contracts made and to be performed in
that State, without regard to principles of conflict of law.

 



  

 17

 

30. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor agent for the Lenders,” the
word “person” shall include any individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.

 

31. Maximum Rate of Interest. Nothing herein contained, nor in any Transaction
Document or transaction related thereto, shall be construed or so operate as to
require Mortgagor or any person liable for the payment of the Obligations made
pursuant to the Purchase Agreement, to pay interest in an amount or at a rate
greater than the maximum allowed by law. Should any interest or other charges in
the nature of the interest paid by Mortgagor or any parties liable for the
payment of the Obligations made pursuant to the Purchase Agreement or any other
Transaction Document result in the computation or earning of interest in excess
of the maximum rate of interest allowed by applicable law, then any and all such
excess shall be and the same is hereby waived by the holder hereof, and all such
excess shall be automatically credited against and in reduction of the principal
balance, and any portion of said excess which exceeds the principal balance
shall be paid by the holder hereof to Mortgagor or any parties liable for the
payment of the Obligations made pursuant to the said Purchase Agreement or any
other Transaction Document, it being the intent of the parties hereto that under
no circumstances shall Mortgagor or any parties liable for the payment of the
Obligations hereunder be required to pay interest in excess of the maximum rate
allowed by law.

 

32. Release. If any of the Mortgaged Property shall be sold, transferred or
otherwise disposed of by Mortgagor in a transaction permitted by the Purchase
Agreement, such Mortgaged Property shall be automatically released from the Lien
of this Mortgage without further action on the part of Mortgagor or the
Mortgagee, and shall cease to constitute collateral hereunder, and then
Mortgagee, at the request and sole expense of Mortgagor, shall execute and
deliver to Mortgagor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Mortgaged
Property. Last Dollars Secured; Priority.

 

To the extent that this Mortgage secures only a portion of the indebtedness
owing or which may become owing by Mortgagor to the Mortgagee, the parties agree
that any payments or repayments of such indebtedness shall be and be deemed to
be applied first to the portion of the indebtedness that is not secured hereby,
it being the parties’ intent that the portion of the indebtedness last remaining
unpaid shall be secured hereby. If at any time this Mortgage shall secure less
than all of the principal amount of the Obligations, it is expressly agreed that
any repayments of the principal amount of the Obligations shall not reduce the
amount of the lien of this Mortgage until such lien amount shall equal the
principal amount of the Obligations outstanding.

 



  

 18

 

34. Expenditures and Expenses. In any action to foreclose the lien hereof or
otherwise enforce Mortgagee’s rights and remedies hereunder, there shall be
allowed and included as additional indebtedness secured hereby all expenditures
and expenses which may be paid or incurred by or on behalf of Mortgagee
including repair costs, payments to remove or protect against liens, attorneys’
fees, costs and expenses, receivers’ fees, costs and expenses, appraisers’ fees,
engineers’ fees, accountants’ fees, fees, costs and expenses in connection with
any environmental matters concerning the Mortgaged Property, outlays for
documentary and expert evidence, stenographers’ charges, stamp taxes,
publication costs, and costs (which may be estimates as to items to be expended
after entry of an order or judgment) for procuring all such abstracts of title,
title searches and examination, title insurance policies, and similar data and
assurances with respect to title as Mortgagee may deem reasonably necessary
either to prosecute any action or to evidence to bidders at any sale which may
be had pursuant to an order or judgment the true condition of the title to, or
the value of, the Mortgaged Property. All expenditures and expenses of the
nature mentioned in this Section 34 and such costs, expenses and fees as may be
incurred or as may be owing to Mortgagee in the protection of the Mortgaged
Property and the maintenance of the lien of this Mortgage, including the fees,
costs and expenses of any attorneys employed by Mortgagee in any litigation or
proceeding affecting this Mortgage, the other Transaction Documents to which
Mortgagor is a party or the Mortgaged Property, including probate, appellate and
bankruptcy proceedings, or in preparations for the commencement or defense of
any action or proceeding or threatened action or proceeding, including costs and
expenses in connection with obtaining any court order or the appointment of a
receiver, shall be immediately due and payable to Mortgagee, with interest
thereon at the Default Rate, and shall be secured by this Mortgage. In addition
to the foregoing award of attorneys’ fees and costs, Mortgagee shall be entitled
to its attorneys’ fees and costs incurred in any post-judgment proceedings to
collect or enforce any judgment or order relating to this Mortgage, or the other
Transaction Documents to which Mortgagor is a party. This provision is separate
and several and shall survive the merger of this provision into any judgment.

 

35. State Specific Provisions.

 

(a) Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Section 35 and the terms and conditions of this
Mortgage, the terms and conditions of this Section 35 shall control and be
binding.

 

(b) MAXIMUM PRINCIPAL SUM. THE PARTIES HERETO INTEND THAT THIS SECURITY
INSTRUMENT SHALL SECURE UNPAID BALANCES OF THE DEBT SECURED HEREBY WHETHER
INCURRED BY MORTGAGOR AT THE DATE HEREOF OR AFTER THIS SECURITY INSTRUMENT IS
DELIVERED FOR RECORDATION IN THE OFFICIAL RECORDS OF THE COUNTY IN WHICH THE
PROPERTY IS LOCATED. THE MAXIMUM AMOUNT OF PRINCIPAL INDEBTEDNESS WHICH IS OR
UNDER ANY CONTINGENCY MAY BE SECURED BY THIS SECURITY INSTRUMENT AT THE DATE OF
EXECUTION HEREOF OR AT ANY TIME THEREAFTER IS $3,000,000.

 



  

 19

 

(c) Trust Fund for Advances. In compliance with Section 13 of the Lien Law of
the State of New York, the Mortgagor will receive the advances secured by this
Security Instrument and will hold the right to receive such advances as a trust
fund to be applied first for the purpose of paying the cost of the improvement
and will apply same to the cost of the improvement before using any part of the
total of the same for any other purpose. Mortgagor will indemnify, defend and
hold Mortgagee harmless against any loss, liability, cost or expense, including
any judgments, attorneys’ fees and disbursements, costs of appeal bonds or
printing costs, arising out of or relating to any proceedings instituted by any
claimant alleging a violation by Mortgagor of Article 3-A of the New York Lien
Law.

 

(d) New York Real Property Law Article 4-A. If this Security Instrument shall be
deemed to constitute a “mortgage investment” as defined by New York Real
Property Law Section 125, then this Security Instrument shall and hereby does
(i) confer upon the Mortgagee the powers and (ii) impose upon the Mortgagee the
duties of trustees set forth in New York Real Property Law Section 126.

 

(e) Statement in Accordance with Section 253.1 a(a) of the New York Tax Law.
This Security Instrument does not cover real property principally improved or to
be improved by one or more structures containing in the aggregate not more than
six (6) residential dwelling units, each having separate cooking facilities.

 

(f) Statement in Accordance with Section 274-a of the New York Real Property
Law. The Mortgagee shall, within fifteen (15) days after written request,
provide the Mortgagor with the statement required by Section 274-a of the New
York Real Property Law.

 

(g) Section 291-f of New York Real Property Law. Mortgagee shall have all of the
rights set forth in Section 291-f of the Real Property Law of New York. For
purposes of Section 291-f of the New York Real Property Law, all existing
tenants and every tenant or subtenant who after the recording of this Security
Instrument, enters into a Lease upon the premises of any of the Property or who
acquires by instrument of assignment or by operation of law a leasehold estate
upon the Property is hereby notified that Mortgagor shall not, without obtaining
Mortgagee’s prior consent in each instance, cancel, abridge or otherwise modify
any Leases or accept prepayments for more than thirty (30) days of installments
of rent to become due with respect to any Lease thereof having an unexpired term
on the date of this Security Instrument of five (5) years or more, except as
expressly permitted under the Building Loan Agreement, and that any such
cancellation, abridgement, modification or prepayment made by any such tenant or
subtenant without either being expressly permitted under this Security
Instrument or receiving Mortgagee’s prior consent shall be voidable by
Mortgagee’s at its option.

 

(h) Sections 254, 271, 272 and 291-f of New York Real Property Law. All
covenants of the Mortgagor herein contained shall be construed as affording to
Mortgagee rights additional to and not exclusive of the rights conferred under
the provisions of Sections 254, 271, 272 and 291-f of the Real Property Law of
New York.

 

(i) Real Property Law. In the event of any conflict, inconsistency or ambiguity
between (i) the provisions of the Building Loan Note, this Security Instrument
or the other Building Loan Documents and (ii) the provisions of subsection 4 of
Section 254 of the Real Property Law of New York covering the insurance of
buildings against loss by fire, the provisions of the Building Loan Note, this
Security Instrument and the other Building Loan Documents shall control.

 

(j) RPAPL. If an Event of Default shall occur and be continuing, Mortgagee may
elect to sell (and, in the case of any default of any purchaser, resell) the
Property or any part thereof by exercise of the power of foreclosure or of sale
granted to Mortgagee by Articles 13 of the New York Real Property Actions and
Proceedings Law (the “RPAPL”). In such case, Mortgagee may commence a civil
action to foreclose this Security Instrument pursuant to Article 13 of the RPAPL
to satisfy the Building Loan Note and all other amounts secured hereby.

 

(k) Commercial Property. Mortgagor covenants that this Security Instrument does
not cover real property principally improved or to be improved by one or more
structures containing in the aggregate not more than six residential dwelling
units, each having its own separate cooking facilities.

 

36. Receipt of Copy. Mortgagor acknowledges that it has received a true copy of
this Mortgage.

 

[Remainder of Page Intentionally Blank]

 



  

   

 

IN WITNESS WHEREOF, the Mortgagor has executed and delivered this Mortgage,
Security Agreement, Assignment of Rents and Leases and Fixture Filing the day
and year first above written.

 

  ST. LAWRENCE ZINC COMPANY, LLC,   a Delaware limited liability company        
By: /s/ Wayne Rich   Name: Wayne Rich   Title: Chief Financial Officer

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Wayne Rich, the Chief Financial Officer of St.
Lawrence Zinc Company, LLC, a Delaware limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________, 2016.

 

        Notary Public           My Commission Expires:              

 



  

  

 

Schedule A

 

Legal Description

 

(See Attached)

 



  

  

